
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.12


OVERSTOCK.COM, INC.
RESTRICTED STOCK UNIT GRANT NOTICE
(2005 Equity Incentive Plan)


        Overstock.com, Inc. (the "Company"), pursuant to its 2005 Equity
Incentive Plan (the "Plan"), hereby grants to the participant under the Plan
(the "Participant") restricted stock units ("RSUs") constituting the right to
purchase the number of shares of the Company's common stock (the "Common Stock")
set forth below (the "Award"). This Award is subject to all of the terms and
conditions as set forth in this Restricted Stock Unit Grant Notice (the "Grant
Notice"), the Restricted Stock Unit Agreement attached hereto and the Plan, a
copy of which has previously been furnished to the Participant, all of which are
incorporated herein in their entirety.

Participant:
  [Name]

Date of Grant:

  [Date]

Number of Shares Subject to Award:

 

[Number of Shares]

Purchase Price per Share:

 

$0.0001

Total Purchase Price:

 

$

Vesting Schedule:

 

[Participant will vest in [vest percentage] of the RSUs awarded by this
Agreement at the close of business on [date or dates], subject to the provisions
of the Restricted Stock Unit Agreement attached hereto and the Plan.]

Payment:

 

As described in the Restricted Stock Unit Agreement, the par value for the
shares must be paid in cash, by check or as consideration for past services to
the Company.

        Additional Terms/Acknowledgements:    The undersigned Participant
acknowledges receipt of, and understands and agrees to the terms and conditions
of this Grant Notice, the Restricted Stock Unit Agreement and the Plan, and
agrees that his or her signature of this Grant Notice shall also be deemed his
or her signature of the attached Restricted Stock Unit Agreement. Participant
further acknowledges that as of the Date of Grant, this Grant Notice, the
Restricted Stock Unit Agreement and the Plan set forth the entire understanding
between Participant and the Company regarding the matters addressed herein and
therein and supersede all prior oral and written agreements relating thereto,
with the exception of any other awards previously granted and delivered to
Participant under the Plan.

    Overstock.com, Inc.       Participant:
By:
 
  


--------------------------------------------------------------------------------

Signature
 
 
 
  


--------------------------------------------------------------------------------

Signature
Title:
 
 
 
Date:
 
 
Date:
 
 
 
 
 
 

--------------------------------------------------------------------------------






OVERSTOCK.COM, INC.
RESTRICTED STOCK UNIT AGREEMENT
(2005 Equity Incentive Plan)


        1.    Grant.    The Company hereby grants to the Participant named in
the Restricted Stock Unit Grant Notice attached hereto an award of Restricted
Stock Units ("RSUs"), as set forth in the Restricted Stock Unit Grant Notice and
subject to the terms and conditions in this Agreement and the Company's 2005
Equity Incentive Plan (the "Plan"). When the Shares are issued pursuant to RSUs
which vest in accordance with the terms hereof, the par value per Share will be
deemed paid by the Participant as a result of services rendered by the
Participant prior to the applicable vesting date. Terms used but not defined
herein have the meanings given them in the Plan.

        2.    Company's Obligation.    Each RSU represents the right to receive
one Share on the vesting date of that RSU. Unless and until the RSUs vest, the
Participant will have no right to receive any Shares under such RSUs. Prior to
actual distribution of Shares pursuant to any vested RSUs, such RSUs will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company.

        3.    Vesting Schedule.    Subject to paragraph 4, the Participant will
vest in the RSUs awarded by this Agreement according to the vesting schedule
specified in the Restricted Stock Unit Grant Notice. Accordingly, such vesting
may be tied to the attainment of established Performance Goals and/or the
completion of a specified period of Service Provider status.

        4.    Administrator Discretion.    The Administrator, in its discretion,
may accelerate the vesting of any or all of the RSUs at any time, subject to the
terms of the Plan. If so accelerated, such RSUs will be considered as having
vested as of the date specified by the Administrator. If the Administrator, in
its discretion, accelerates the vesting of any or all of the RSUs, the Shares
underlying those accelerated RSUs shall nevertheless be issued at the same time
or times as if such RSUs had vested in accordance with the vesting schedule set
forth in the Restricted Stock Unit Grant Notice (whether or not the Participant
remains in Service Provider status as of such date(s)). Accordingly, there shall
be no acceleration of the issuance date of the Shares underlying the RSUs for
which vesting is accelerated pursuant to this paragraph 4.

        5.    Forfeiture upon Termination as Service
Provider.    Notwithstanding any contrary provision of this Agreement or the
Restricted Stock Unit Grant Notice, if the status of the Participant as a
Service Provider is terminated for any reason or no reason prior to vesting, the
unvested RSUs awarded by this Agreement will thereupon terminate and be
forfeited at no cost to the Company and without any payment (in Shares, cash or
otherwise) to the Participant.

        6.    Payment upon Vesting.    Any RSUs that vest in accordance with
paragraph 3 will be paid to the Participant (or in the event of the
Participant's death, to his or her estate or designated beneficiaries) in Shares
on the date those RSUs vest in accordance with the vesting schedule set forth in
the Restricted Stock Unit Grant Notice or as soon thereafter as practicable,
subject to the tax withholding provisions of paragraph 8. Any RSUs that vest in
accordance with paragraph 4 will be paid in Shares to the Participant (or in the
event of the Participant's death, to his or her estate or designated
beneficiaries) in accordance with the provisions of such paragraph, subject to
tax withholding provisions of paragraph 8. In the event of any accelerated
vesting of the RSUs pursuant to the provisions of Section 16(c)(ii) of the Plan,
the Shares underlying those accelerated RSUs shall be issued on the accelerated
vesting date or as soon thereafter as administratively practicable, subject to
the tax withholding provisions of paragraph 8. For each RSU that vests, the
Participant will receive one Share. In no event shall the Shares be issued later
than the later of (i) the close of the calendar year in which the Shares vest or
(for vesting-accelerated RSUs under paragraph 4) would have vested in the
absence of such acceleration or (ii) the fifteenth (15th) day of the third (3rd)
calendar month following such actual or deemed vesting date. Notwithstanding
anything herein to the contrary, the Participant shall not be permitted,
directly or indirectly, to designate the taxable year in which the Shares shall
be issued.

--------------------------------------------------------------------------------



        7.    Payments after Death.    Any distribution or delivery of Shares to
be made to the Participant in accordance with the provisions of this Agreement
will, if the Participant is then deceased, be made to the administrator or
executor of the Participant's estate or the designated beneficiary or
beneficiaries of the RSUs. The Shares shall be issued on the issuance date
determined in accordance with the provisions of paragraph 6. Any such
administrator, executor or beneficiary must furnish the Company with (a) written
notice of his or her status as such and (b) evidence satisfactory to the Company
to establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer. The Participant may make a beneficiary
designation with respect to the RSUs by filing the appropriate form with the
Administrator or its designate

        8.    Adjustment in Shares.    Should any event described in
Section 16(a) of the Plan occur, then equitable adjustments shall be made by the
Administrator to the total number and/or class of securities issuable pursuant
to this Award as permitted by the Plan. Such adjustments shall be made in such
manner as the Administrator deems appropriate so as to prevent dilution or
enlargement of the benefits intended to be made available hereunder.

        9.    Withholding of Taxes.    When the Shares are issued as payment for
vested RSUs, the Company will withhold a portion of the Shares that have an
aggregate Fair Market Value sufficient to pay the minimum federal, state and
local income, employment and any other applicable taxes required to be withheld
by the Company, unless the Company, in its sole discretion, either requires or
otherwise permits the Participant to make alternate arrangements satisfactory to
the Company for such withholdings in advance of the arising of any withholding
obligations. The number of Shares withheld pursuant to the prior sentence will
be rounded up to the nearest whole Share, with no cash payment due the
Participant for the value of any Share withheld in excess of the tax obligation
as a result of such rounding. Notwithstanding any contrary provision of this
Agreement, no Shares will be issued unless and until satisfactory arrangements
(as determined by the Company) have been made by the Participant with respect to
the payment of any income and other taxes which the Company determines must be
withheld or collected with respect to such Shares. In addition and to the
maximum extent permitted by law, the Company (or the employing Subsidiary) has
the right to retain without notice from salary or other amounts payable to the
Participant, cash having a sufficient value to satisfy any tax withholding
obligations that the Company determines cannot be satisfied through the
withholding of otherwise deliverable Shares. All income and other taxes related
to the RSU award and any Shares delivered in payment thereof are the sole
responsibility of the Participant. By accepting this RSU award, the Participant
expressly consents to the withholding of Shares and to any additional cash
withholding as provided for in this paragraph 9.

        10.    Rights as Stockholder.    Neither the Participant nor any person
claiming under or through the Participant will have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
hereunder unless and until certificates representing such Shares are issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to the Participant or Participant's broker.

        11.    No Right to Employment.    The Participant's employment or other
Service Provider status with the Company and its Subsidiaries is on an at-will
basis only. Accordingly, the terms of the Participant's employment or other
Service Provider status with the Company and its Subsidiaries will be determined
from time to time by the Company or the Subsidiary employing or retaining the
Participant (as the case may be), and the Company or the Subsidiary will have
the right, which is hereby expressly reserved, to terminate or change the terms
of the employment or service relationship of the Participant at any time for any
reason whatsoever, with or without good cause or notice.

        12.    Address for Notices.    Any notice to be given to the Company
under the terms of this Agreement must be addressed to the Company at 6350 South
3000 East, Salt Lake City, Utah 84121, Attn: [Stock Administration], or at such
other address as the Company may hereafter designate in writing or
electronically.

        13.    Grant Not Transferable.    Except to the limited extent provided
in paragraph 7, this grant and the rights and privileges conferred hereby shall
not be transferred, assigned, pledged or hypothecated in

--------------------------------------------------------------------------------



any way (whether by operation of law or otherwise) and shall not be subject to
sale under execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.

        14.    Restrictions on Sale of Securities.    Subject to the provisions
of paragraph 16, the Company shall use its reasonable efforts to assure that the
offering of Shares to be issued in payment of the vested RSUs is registered
under the federal securities laws or qualifies for an available exemption from
such registration requirements. However, any sale of any Shares by the
Participant will be subject to the Company's Insider Trading Policy as amended
from time to time and any other policies adopted by the Company relating to the
sale of Company Common Stock and any market blackout-period that may be imposed
by the Company. Further, the Participant is solely responsible for ensuring that
any sale complies with all applicable securities laws.

        15.    Binding Agreement.    Subject to the limitation on the
transferability of this grant contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

        16.    Additional Conditions to Issuance of Stock.    If at any time the
Company determines, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to the
Participant (or his or her estate or beneficiary), such issuance will not occur
unless and until such listing, registration, qualification, consent or approval
have been effected or obtained, free of any conditions not acceptable to the
Company. The Company will make all reasonable efforts to meet the requirements
of any such state or federal law or securities exchange and to obtain any such
consent or approval of any such governmental authority. In no event, however,
shall any Shares be issued in contravention of applicable federal and state
securities laws or other regulatory requirements.

        17.    Plan Governs.    This Agreement and the Restricted Stock Unit
Grant Notice are subject to all terms and provisions of the Plan. In the event
of a conflict between one or more provisions of this Agreement or the Restricted
Stock Unit Grant Notice and one or more provisions of the Plan, the provisions
of the Plan will govern.

        18.    Administrator Authority.    The Administrator will have the power
to interpret the Plan and this Agreement and the Restricted Stock Unit Grant
Notice and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules (including, but not limited to, the determination of whether or
not any RSUs have vested). All actions taken and all interpretations and
determinations made by the Administrator in good faith will be final and binding
upon Participant, the Company and all other persons. No member of the
Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan, the Restricted Stock
Unit Grant Notice or this Agreement.

        19.    Captions.    Captions provided herein are for convenience only
and are not to serve as a basis for interpretation or construction of this
Agreement.

        20.    Agreement Severable.    In the event that any provision in this
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement.

        21.    Modifications to the Agreement.    This Agreement constitutes the
entire understanding of the parties regarding the subjects covered. The
Participant expressly warrants that he or she is not accepting this Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Agreement or the Plan can be made only
in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Agreement,
the Company reserves the right to amend this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Participant, to

--------------------------------------------------------------------------------



comply with applicable law, including without limitation Section 409A of the
Code or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A of the Code prior to the actual payment of Shares
pursuant to this RSU award.

        22.    Amendment, Suspension or Termination of the Plan.    By accepting
this RSU award, the Participant expressly warrants that he or she has received a
right to purchase stock under the Plan, and has received, read and understood a
description of the Plan. The Participant understands that the Plan is
discretionary in nature and may be modified, suspended or terminated by the
Company at any time.

        23.    Electronic Delivery.    The Company may, in its sole discretion,
decide to deliver any notices required or permitted hereunder or under the Plan
and any documents related to RSUs awarded under the Plan or future RSUs that may
be awarded under the Plan by electronic means or request the Participant's
consent to participate in the Plan by electronic means. By accepting this RSU
award, the Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

        24.    Notice of Governing Law.    This RSU award shall be governed by,
and construed in accordance with, the laws of the State of Utah without regard
to principles of conflict of laws.

        25.    Section 409A.    Payments under this Agreement are intended to be
exempt from, or comply with, the provisions of Section 409A of the Internal
Revenue Code of 1986 ("Section 409A") and this Agreement shall be administered
and construed accordingly. If any payment, compensation or other benefit
provided to the Participant in connection with his or her employment termination
is determined, in whole or in part, to constitute "nonqualified deferred
compensation" within the meaning of Section 409A and the Participant is a
specified employee as defined in Section 409A(2)(B)(i), no part of such payments
shall be paid before the day that is six (6) months plus one (1) day after the
date of termination (the "New Payment Date"). The aggregate of any payments that
otherwise would have been paid to the Participant during the period between the
date of termination and the New Payment Date shall be paid to the Participant in
a lump sum on such New Payment Date.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.12



OVERSTOCK.COM, INC. RESTRICTED STOCK UNIT GRANT NOTICE (2005 Equity Incentive
Plan)
OVERSTOCK.COM, INC. RESTRICTED STOCK UNIT AGREEMENT (2005 Equity Incentive Plan)
